

115 HR 6145 IH: Fairness and Accuracy in Employment Background Checks Act of 2018
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6145IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Mr. Scott of Virginia (for himself, Mr. Nadler, Mr. Cummings, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide safeguards with respect to the Federal Bureau of Investigation criminal background
			 checks prepared for employment purposes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness and Accuracy in Employment Background Checks Act of 2018. 2.Safeguards for background checksThe Attorney General shall establish and enforce procedures to ensure the prompt release of accurate records and information exchanged for employment-related purposes through the records system created under section 534 of title 28, United States Code.
 3.Required proceduresThe procedures established under section 2 shall include the following: (1)Inaccurate record or informationIf the Attorney General determines that a record or information is inaccurate, the Attorney General shall promptly correct that record or information or, if appropriate, promptly make any changes or deletions to the records or information.
			(2)Incomplete record or information
 (A)If the Attorney General determines that a record or information is incomplete or cannot be verified, the Attorney General shall attempt to complete or verify the record or information, and if the Attorney General is unable to do so, the Attorney General may promptly make any changes or deletions to the record or information.
 (B)For the purposes of this paragraph, an incomplete record or information includes a record or information that indicates there was an arrest and does not include the disposition of that arrest.
 (C)If the record or information is an incomplete record or information described in subparagraph (B), the Attorney General shall, not later than 10 days after the requesting entity requests the exchange and before the exchange is made, obtain the disposition (if any) of the arrest.
 (3)Notification of reporting jurisdictionThe Attorney General shall notify each appropriate reporting jurisdiction of any action taken under paragraph (1) or (2).
 (4)Opportunity to review records or information by applicantIn connection with an exchange of such a record or information, the Attorney General shall— (A)obtain the consent of the applicant to exchange the record or information with the requesting entity;
 (B)at the time of consent, notify the applicant that the applicant can obtain a copy of the record or information;
 (C)provide to the applicant an opportunity to obtain a copy of the record or information upon request and to challenge the accuracy and completeness of that record or information;
 (D)promptly notify the requesting entity of any such challenge; (E)not later than 30 days after the challenge is made, complete an investigation of the challenge;
 (F)provide to the applicant the specific findings and results of that investigation; (G)promptly make any changes or deletions to the records or information required as a result of the challenge; and
 (H)report those changes to the requesting entity. (5)Certain exchanges prohibitedAn exchange shall not include any record or information—
 (A)about an arrest more than one-year-old as of the date of the request for the exchange, that does not also include a disposition (if any) of that arrest;
 (B)relating to an adult or juvenile non-serious offense of the sort described in section 20.32(b) of title 28, Code of Federal Regulations, as in effect on July 1, 2009; or
 (C)to the extent the record or information is not clearly an arrest or a disposition of an arrest. 4.FeesThe Attorney General may collect reasonable fees for all exchanges of records or information for employment-related purposes through the records system created under section 534 of title 28, United States Code, to defray the costs associated with exchanges for those purposes, including any costs associated with the investigation of inaccurate or incomplete records or information.
 5.Regulations on reasonable proceduresNot later than 1 year after the date of the enactment of this Act, the Attorney General shall issue regulations to carry out this Act.
 6.Annual reports on proceduresFor each of the first 3 years beginning after the date of enactment of this Act, the Attorney General shall submit an annual report to Congress that includes—
 (1)the number of exchanges of records or information for employment-related purposes made with entities in each State through the records system created under section 534 of title 28, United States Code;
 (2)appropriate statistical information to determine whether the exchange of records or information about arrests that did not result in convictions is affecting the employment opportunities of employees to whom those records or information pertain;
 (3)any prolonged failure of a reporting jurisdiction to comply with a request by the Attorney General for information about dispositions of arrests;
 (4)the percent of missing arrest dispositions located within the time limit required by this Act; and (5)the numbers of successful and unsuccessful challenges to the accuracy and completeness of records or information, by State where the records and information originated.
			7.Report on statutory and regulatory restrictions and disqualifications based on criminal records
 (a)In generalNot later than one year after the date of the enactment of this Act, the Attorney General shall report to Congress on all Federal statutes, regulations, and policies providing employment restrictions and disqualifications based on criminal records.
 (b)Identification of informationIn the report, the Attorney General shall identify each occupation or position to which such restrictions or disqualifications apply, and for each such occupation or position, include—
 (1)a description of the restriction or disqualification; (2)the duration of the restriction or disqualification;
 (3)an evaluation of the rationale for the restriction or disqualification and its continuing usefulness;
 (4)the procedures, if any, to appeal, waive or exempt the restriction or disqualification based on a showing of rehabilitation or other relevant evidence;
 (5)any information available about the numbers of individuals restricted or disqualified on the basis of a criminal record; and
 (6)the identity of the Federal agency with jurisdiction over the restriction or disqualification. 8.DefinitionsIn this Act—
 (1)the term for employment-related purposes includes for the purpose of screening an individual for employment or occupational licensing; (2)the term applicant means the person to whom the record or information sought to be exchanged pertains;
 (3)the term requesting entity means the person or entity seeking the exchange of records or information; (4)the term State includes the District of Columbia, Puerto Rico, and each other territory and possession of the United States; and
 (5)the term reporting jurisdiction includes any person or entity that provides relevant records and information to the Attorney General under section 534 of title 28, United States Code.
			